Name: 80/352/EEC: Commission Decision of 7 March 1980 approving certain transport operations in respect of beef carried out by the Irish intervention agency during 1979 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-26

 Avis juridique important|31980D035280/352/EEC: Commission Decision of 7 March 1980 approving certain transport operations in respect of beef carried out by the Irish intervention agency during 1979 (Only the English text is authentic) Official Journal L 079 , 26/03/1980 P. 0021 - 0021****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 249 , 17 . 11 . 1970 , P . 1 . ( 4 ) OJ NO L 68 , 10 . 3 . 1978 , P . 5 . ( 5 ) OJ NO L 261 , 26 . 9 . 1978 , P . 5 . ( 6 ) OJ NO L 304 , 30 . 11 . 1979 , P . 9 . ( 7 ) OJ NO L 14 , 20 . 1 . 1979 , P . 24 . ( 8 ) OJ NO L 93 , 12 . 4 . 1979 , P . 46 . ( 9 ) OJ NO L 182 , 19 . 7 . 1979 , P . 29 . ( 10 ) OJ NO L 237 , 21 . 9 . 1979 , P . 35 . ( 11 ) OJ NO L 257 , 12 . 10 . 1979 , P . 44 . ( 12 ) OJ NO L 19 , 25 . 1 . 1980 , P . 62 . COMMISSION DECISION OF 7 MARCH 1980 APPROVING CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF CARRIED OUT BY THE IRISH INTERVENTION AGENCY DURING 1979 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/352/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2305/70 OF 10 NOVEMBER 1970 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN BEEF AND VEAL ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 496/78 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) ( H ) THEREOF , WHEREAS , UNDER ARTICLES 1 , 2 ( 1 ) AND 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , EXPENDITURE ON CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF HELD BY INTERVENTION AGENCIES IS CHARGEABLE TO THE GUARANTEE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ; WHEREAS ARTICLES 9 ( 1 ) AND 11 OF COMMISSION REGULATION ( EEC ) NO 2226/78 ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2650/79 ( 6 ), AMENDED , WITH EFFECT FROM 1 OCTOBER 1978 , THE CONDITIONS FOR FINANCING THE TRANSPORT OF INTERVENTION BEEF ; WHEREAS IRELAND WAS AUTHORIZED BY COMMISSION DECISIONS 79/62/EEC ( 7 ), 79/388/EEC ( 8 ), 79/637/EEC ( 9 ), AS AMENDED BY DECISION 79/806/EEC ( 10 ), AND 79/835/EEC ( 11 ), AS AMENDED BY DECISION 80/57/EEC ( 12 ), TO STORE IN OTHER MEMBER STATES A QUANTITY OF 25 000 TONNES OF BONE IN MEAT , AND 11 500 TONNES OF BONED MEAT ; WHEREAS , AS REQUIRED UNDER THOSE AUTHORIZATIONS , IRELAND HAS NOTIFIED THE COMMISSION OF THE REASONS NECESSITATING THE TRANSPORT DURING 1979 OF 24 000 TONNES OF BEEF TAKEN OVER BY ITS INTERVENTION AGENCY AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE REASONS GIVEN JUSTIFY THE APPROVAL OF SUCH TRANSPORT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 PURSUANT TO ARTICLE 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE TRANSPORT DURING 1979 OF THE FOLLOWING QUANTITY OF BEEF TAKEN OVER BY THE IRISH INTERVENTION AGENCY IS HEREBY APPROVED : TO OTHER MEMBER STATES : - APPROXIMATELY 21 330 TONNES OF BONE IN MEAT , - APPROXIMATELY 2 745 TONNES OF BONED MEAT . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 7 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT